Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Compact Prosecution
Examiner would like to propose amending the independent claims 1, 8, 15 to include the limitations wherein a number of existing potential requirements associated with a project increase and that increases number of questions asked in order to determine the requirement wherein as the number of questions asked in order to determine the requirements of the project, a duration of use, an amount of power consumption. These amendment will overcome the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heroux et al. (US2013/0311224) in view of Wu (2016/0094681).
Claim 1, Heroux discloses a  computer system (Fig. 17 shows a computer system for risk assessment) comprising:
(Section 0077-Memory 2200)  and a processor configured to execute the computer-executable instructions, (Section 0076- Processor 2100) 
wherein the computer-executable instructions include building a questions table including a plurality of first questions (Section 0067, lines 10-14- the system generates a first plurality of questions such as high priority questions which can be show a table form shown in Fig. 10- the high risk value shown in the table as “Yes” ) 
and a plurality of potential requirements to which the plurality of first questions correspond, respectively, (Section 0067, lines 10-14 each high priority question has a corresponding high risk answer and therefore a high risk answer reads on the potential requirement for a plurality of first questions). 
displaying to the questions table, one or more second questions each of which correspond to at least two requirements from among the plurality of potential requirements, (Section 0067, lines 10-14- the system generates a first plurality of questions such as Low priority questions which can be show a table form shown in Fig. 10- the low risk value shown in the table as “No” ) 
displaying, to the questions table, for each second question among the one or more second questions, the at least two requirements to which the second question corresponds, (Section 0067, lines 10-14 each low priority question has a corresponding low risk answer and therefore a low risk answer reads on the potential requirement for a plurality of second questions) 
(Also in section 0059, Heroux discloses selecting a second set of questions which relates to another concepts such as organization’s handling of confidential information and this set of questions reads on the second set of questions.) 
determining a question from among the first questions and the second questions, that corresponds to a highest number of potential requirements, (Section 0045, lines 1-6- thus an overall risk may be calculated for an answer set based on the risk scores, weights and maximum priority associated with each question) and displaying the determined question to a user. (Section 0064, lines 2-6 “the user is presented with a question that is related to the highest risk, Fig. 7 shows a question with a highest score)
Heroux does not disclose adding to the question table at least two requirements. 
Wu discloses wherein at least two requirement can be added by adding a question. (Section 0122, lines 3-4- thus the program add ht at least two requirements (containing table address, navigation name, and associated program name) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of adding requirements to a table. The motivation is that it enables the system to cover a lot of areas within the projects. 
Claim 2, Heroux in view of Wu discloses wherein the computer-executable instructions include receiving an answer to the displayed question, (Heroux: Table 1 shows the various answers to the question)  and deleting the answered question (Wu: Section 0060, lines 6-8- thus the server delete the project (question))
Claim 3, Heroux in view of Wu discloses wherein the computer-executable instructions include deleting one or more requirements  (Wu: Section 0060, lines 6-8- thus the server delete the project (question)) corresponding to the answered question from the entire questions table, (Heroux: Section 0039- table 1 showing “How are your records secured?”) and adding the one or more requirements corresponding to the answered question to a requirements table. (Wu: Section 0122, lines 3-4- thus adding requirements such as table address, navigation name, and associated program name)
Claim 4, Heroux in view of Wu discloses wherein the computer-executable instructions include determining one or more questions from among the plurality of first questions and one or more second questions included in the questions table, (Heroux: Section 0039- table 1 showing “How are your records secured?”)  that correspond to no requirements included in the questions table, and deleting the determined one or more questions from the questions table. (Wu: Section 0205, lines 2-3- thus the server deletes the records for the display layout) 
Claim 5, Heroux in view of Wu discloses wherein the computer-executable instructions include determining whether the questions table is empty, (Wu: Section 0331, lines 2-4 “if the data field has nothing which indicates that the field is empty” ) and  in response to determining that the questions table is empty displaying the requirements table to the user. (Heroux: Fig. 8 shows a new Task Tab which shows the new requirement) 
(Wu: Section 0331, lines 2-4 “if the data field has nothing which indicates that the field is not empty” ) determining a next question, from among questions remaining in the questions table, (Heroux: Section 0039- table 1 showing “How are your records secured?”) that corresponds to a highest number of potential requirements, and displaying the determined next question to the user. (Heroux: Section 0064, lines 2-6 “the user is presented with a question that is related to the highest risk, Fig. 7 shows a question with a highest score)
Claim 7,  Heroux in view of Wu discloses wherein the computer-executable instructions include receiving an answer to the displayed next question, (Heroux: Section 0064 lines 6-7  “This answer is a high risk answer” Fig. 7)   and deleting the answered next question from the questions table. (Wu: Section 0357, lines 3-4- thus delete input boxes using add Box or delete last Box”) 
Claim 8, Heroux discloses a requirements generation method comprising building a questions table including a plurality of first questions (Section 0067, lines 10-14- the system generates a first plurality of questions such as high priority questions which can be show a table form shown in Fig. 10- the high risk value shown in the table as “Yes” ) and a plurality of potential requirements to which the plurality of first questions correspond, (Section 0067, lines 10-14 each high priority question has a corresponding high risk answer and therefore a high risk answer reads on the potential requirement for a plurality of first questions) respectively;

correspond to at least two requirements from among the plurality of potential requirements; (Section 0067, lines 10-14- the system generates a first plurality of questions such as Low priority questions which can be show a table form shown in Fig. 10- the low risk value shown in the table as “No” ) 
displaying to the questions table, for each second question among the one or more second questions, the at least two requirements to which the second question corresponds; (Section 0067, lines 10-14 each low priority question has a corresponding low risk answer and therefore a low risk answer reads on the potential requirement for a plurality of second questions) 
(Also in section 0059, Heroux discloses selecting a second set of questions which relates to another concepts such as organization’s handling of confidential information and this set of questions reads on the second set of questions.) 
determining a question, from among the first questions and the second questions, that corresponds to a highest number of potential requirements; (Section 0045, lines 1-6- thus an overall risk may be calculated for an answer set based on the risk scores, weights and maximum priority associated with each question) and displaying the determined question to a user. (Section 0064, lines 2-6 “the user is presented with a question that is related to the highest risk, Fig. 7 shows a question with a highest score)
Heroux does not disclose adding to the question table at least two requirements. 
Wu discloses wherein at least two requirement can be added by adding a question. (Section 0122, lines 3-4- thus the program add ht at least two requirements (containing table address, navigation name, and associated program name) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of adding requirements to a table. The motivation is that it enables the system to cover a lot of areas within the projects. 

Claim 9, Heroux in view of Wu discloses further comprising receiving an answer to the displayed question; (Heroux: Table 1 shows the various answers to the question)  and deleting the answered question from the questions table. (Wu: Section 0060, lines 6-8- thus the server delete the project (question))

Claim 10, Heroux in view of Wu discloses deleting one or more requirements (Wu: Section 0060, lines 6-8- thus the server delete the project (question)) corresponding to the answered question from the entire questions table; (Heroux: Section 0039- table 1 showing “How are your records secured?”)  and adding the one or more requirements corresponding to the answered question to a requirements table. (Wu: Section 0122, lines 3-4- thus adding requirements such as table address, navigation name, and associated program name)

Claim 11, Heroux in view of Wu discloses determining one or more questions, from among the plurality of first questions and one or more second questions included in the questions table, (Heroux: Section 0039- table 1 showing “How are your records secured?”)  that correspond to no requirements included in the questions table; and deleting the determined one or more questions from the questions table. (Wu: Section 0205, lines 2-3- thus the server deletes the records for the display layout) 

Claim 12, Heroux in view of Wu discloses further comprising determining whether the questions table is empty; (Wu: Section 0331, lines 2-4 “if the data field has nothing which indicates that the field is empty” ) and in response to determining that the questions table is empty, displaying the requirements table to the user. (Heroux: Fig. 8 shows a new Task Tab which shows the new requirement) 

Claim 13, Heroux in view of Wu discloses further comprising determining whether the questions table is empty; and in response to determining that the questions table is not empty, (Wu: Section 0331, lines 2-4 “if the data field has nothing which indicates that the field is not empty” )
determining a next question, from among questions remaining in the questions table, (Heroux: Section 0039- table 1 showing “How are your records secured?”) that corresponds to a highest number of potential requirements, and displaying the determined next question to the user. (Heroux: Section 0064, lines 2-6 “the user is presented with a question that is related to the highest risk, Fig. 7 shows a question with a highest score)

(Heroux: Section 0064 lines 6-7  “This answer is a high risk answer” Fig. 7) and deleting the answered next question from the questions table. (Wu: Section 0357, lines 3-4- thus delete input boxes using :add Box or delete last Box”) 

Claim 15, Heroux discloses a non-transitory computer-readable medium storing computer-executable instructions (Section 0077-Memory 2200) that when executed by a processor, (Section 0076- Processor 2100) cause the processor to perform operations including building a questions table including a plurality of first questions  (Section 0067, lines 10-14- the system generates a first plurality of questions such as high priority questions which can be show a table form shown in Fig. 10- the high risk value shown in the table as “Yes” ) 
 and a plurality of potential requirements to which the plurality of first questions correspond, respectively; (Section 0067, lines 10-14 each high priority question has a corresponding high risk answer and therefore a high risk answer reads on the potential requirement for a plurality of first questions). 
displaying to the questions table, one or more second questions each of which correspond to at least two requirements from among the plurality of potential requirements; (Section 0067, lines 10-14- the system generates a first plurality of questions such as Low priority questions which can be show a table form shown in Fig. 10- the low risk value shown in the table as “No” ) 

 (Section 0067, lines 10-14 each low priority question has a corresponding low risk answer and therefore a low risk answer reads on the potential requirement for a plurality of second questions) 
(Also in section 0059, Heroux discloses selecting a second set of questions which relates to another concepts such as organization’s handling of confidential information and this set of questions reads on the second set of questions.) 

determining a question, from among the first questions and the second questions, that corresponds to a highest number of potential requirements; (Section 0045, lines 1-6- thus an overall risk may be calculated for an answer set based on the risk scores, weights and maximum priority associated with each question) and displaying the determined question to a user. (Section 0064, lines 2-6 “the user is presented with a question that is related to the highest risk, Fig. 7 shows a question with a highest score)
Heroux does not disclose adding to the question table at least two requirements. 
Wu discloses wherein at least two requirement can be added by adding a question. (Section 0122, lines 3-4- thus the program add ht at least two requirements (containing table address, navigation name, and associated program name) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of adding 

Claim 16, Heroux in view of Wu discloses wherein the computer-executable instructions include receiving an answer to the displayed question; (Heroux: Table 1 shows the various answers to the question)   and deleting the answered question from the questions table. (Wu: Section 0060, lines 6-8- thus the server delete the project (question))

Claim 17, Heroux in view of Wu discloses wherein the computer-executable instructions include deleting one or more requirements (Wu: Section 0060, lines 6-8- thus the server delete the project (question)) corresponding to the answered question from the entire questions table; (Heroux: Section 0039- table 1 showing “How are your records secured?”) and adding the one or more requirements corresponding to the answered question to a requirements table. (Wu: Section 0122, lines 3-4- thus adding requirements such as table address, navigation name, and associated program name)

Claim 18, Heroux in view of Wu discloses wherein the computer-executable instructions include determining one or more questions from among the plurality of first questions and one or more second questions included in the questions table, (Heroux: Section 0039- table 1 showing “How are your records secured?”) that correspond to no requirements included in the questions table; and deleting the determined one or  (Wu: Section 0205, lines 2-3- thus the server deletes the records for the display layout) 

Claim 19, Heroux in view of Wu discloses wherein the computer-executable instructions include determining whether the questions table is empty; (Wu: Section 0331, lines 2-4 “if the data field has nothing which indicates that the field is empty” ) and in response to determining that the questions table is empty, displaying the requirements table to the user. (Heroux: Fig. 8 shows a new Task Tab which shows the new requirement) 

Claim 20, Heroux in view of Wu discloses wherein the computer-executable instructions include determining whether the questions table is empty; and in response to determining that the questions table is not empty, (Wu: Section 0331, lines 2-4 “if the data field has nothing which indicates that the field is not empty” ) determining a next question, from among questions remaining in the questions table, (Heroux: Section 0039- table 1 showing “How are your records secured?”) that corresponds to a highest number of potential requirements, and displaying the determined next question to the user. (Heroux: Section 0064, lines 2-6 “the user is presented with a question that is related to the highest risk, Fig. 7 shows a question with a highest score)


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hersey et al.  (US20080010116) discloses Using the questionnaire by a user to  accesses a question database and  selects a transaction type category (the type of item and whether the user wishes to be a buyer, seller, or trader) and completes as many questions for that category as desired. Questions are accessed by selecting individual questions from a list, and then completing a question page for each of the selected questions. The com­pleting of a question page comprises selecting questions, answering the questions, and indicating symmetry require­ments, response requirements, and preferred responses.  
Wyss et al.  (20020026435) discloses A customer service representative responding to such emails can be easily overwhelmed, and the responses to the requests may not be timely delivered. This can create dissatisfaction on the part of a customer, which in turn can lead to lost sales. In response to this problem, automated systems have been developed to process questions. Although such automated systems provide quicker responses to ques­tions, the results generated by such systems can be typically less accurate than answers from a human being.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.